Citation Nr: 1545513	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-04 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to January 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence to reopen the Veteran's previously-denied claim of entitlement to service connection for a left ankle disorder.

In August 2014, however, the Board reopened this claim.  But rather than immediately readjudicating it on the underlying merits, the Board instead remanded it for further development.  

Following the completion of that additional development, a Board decision in October 2014 denied the claim on its underlying merits.  That decision also however granted service connection for a right ankle disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) insofar as the Board denying service connection for a left ankle disorder.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's October 2014 denial of service connection for a left ankle disorder and remanding this claim to the Board for further proceedings consistent with its Order.  The file since has been returned to the Board for further appellate consideration.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Note also this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The arthritis in the Veteran's left ankle is as likely as not the result of his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for the left ankle arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Board is fully granting this claim, however, there is no need to discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations because the Veteran is receiving the requested benefits, regardless, so even if assuming, for the sake of argument, there has not been compliance.


II.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The evidence in this case list a diagnosis of arthritis, which is a chronic condition according to 38 C.F.R. § 3.309(a).  Claims for such chronic conditions benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in claims for arthritis, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 


The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . .or service connection via continuity of symptomatology."  Id.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

The claims file as mentioned reflects current diagnoses of left ankle degenerative changes (i.e., arthritis) and moderate osteoarthritis.  See June 2012 private treatment records and June 2012 VA treatment records of an MRI. Therefore, element (1) for service connection has been met.

With respect to element (2), as noted above, the Veteran's period of active service began in June 1986.  Prior to service, he underwent an enlistment examination in March 1986, the report of which reflects no history or findings related to a left ankle disability. 

The Veteran claims to have initially injured his left ankle during his service.  See October 2001 Application for Compensation.  Specifically, he says the injury occurred sometime between November and December 1987.  See March 2012 Substantive Appeal (on VA Form 9).  As the Board noted when previously addressing this claim in October 2014, while the Veteran's service treatment records (STRs) include a May 1987 notation of a right ankle sprain in a dental questionnaire, there are no complaints, treatment, or diagnoses referable to his left ankle.  His right ankle injury occurred prior to the May 1987 record, while his left ankle injury reportedly occurred later that year.  

That notwithstanding, notably, the STRs reflect complaints of a left knee sprain in November 1987 and of shin splints in February 1988.  The Veteran was also treated for a fracture of his right fifth metacarpal in December 1987.  While his STRs are unremarkable for left ankle complaints, specifically, he has reported receiving treatment for this ankle in the field.  See August 2014 VA examination.  Significantly, he also reported being treated in the field for his right ankle; except for the bare notation in May 1987 discussed above, his STRs similarly are unremarkable for any details of a right ankle injury or right ankle treatment during his active service.  

The Veteran nonetheless has been mostly consistent with his reports of his in-service injury.  Although in his Substantive Appeal he reported that his left ankle injury occurred in Germany while his right ankle injury occurred at Fort Lewis, Washington, February 2013 and August 2014 VA examination reports show he indicated instead the injuries occurred in the reverse places, with the left ankle being traumatized at Fort Lewis and the right ankle in Germany.  When all reasonable doubts are resolved in his favor, it appears that he simply made an error in his Substantive Appeal when recounting this history.  The Board does not find such error to be sufficient probative evidence to altogether discount his credibility.  His reports of his injury during both VA examinations and in his Substantive Appeal all indicate the same manner of injury in that he was jumping off a vehicle.  

Consequently, although the Veteran's STRs document treatment for his left knee, shin splints, and right fifth metacarpal, considering that he was reportedly treated in the field for his left ankle, this is reasonable explanation for why his STRs do not reflect left ankle treatment.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining when versus when not it is permissible to have expectation of the reporting of injury and/or consequent treatment, including in terms of drawing a negative inference when there is not this indication).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Being treated in the field as reported by the Veteran is a sufficient explanation for the lack of a documented injury in his STRs, especially as his STRs similarly do not show actual treatment for his right ankle either (only a later report after the fact), which already has been conceded as having been injured.  Even though the contemporaneous medical evidence does not show actual treatment for a left ankle injury in service, the Veteran is competent to report such injury.  Buchanan at 1336.

Therefore, the Board finds that, when all reasonable doubts are resolved in his favor, the Veteran's uncontradicted reports of his account of sustaining a left ankle injury in service establish an in-service injury and therefore requirement (2) of service connection has been met.  

With respect to element (3), a nexus between the disease or injury in service and the current disability, the Veteran has asserted that he has experienced continuous left ankle symptomatology since his service.  See May 2012 VA treatment records ("Patient reports that he has had chronic ankle pain ever since he fractured his ankle while in the service."); June 2012 private treatment records ("The patient was seen today... for bilateral chronic ankle pain that has been present for many years.").  As he reported this history to his treating physicians, the Board finds it to be credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (highlighting how recitations of medical history given in the course of treatment are particularly probative (persuasive) since it is in the claimant's best interest to provide accurate history to receive the best possible medical care).  In light of his diagnosis of left ankle arthritis, a chronic condition under 38 C.F.R. § 3.309(a), his credible assertion of a continuity of symptomatology since service is sufficient to establish entitlement to service connection under the relaxed evidentiary standard of Walker.


The VA opinions obtained in this case, including the most recent August 2014 opinion, do not relate the Veteran's current condition to his service.  However, unlike the Board, these opinions did not accept his statements as establishing a left ankle injury in service.  Moreover, the VA opinions are also predicated on the absence of any degenerative changes (i.e., arthritis).  However, as noted above, private treatment records from June 2012 reference X-ray findings of degenerative changes in the left ankle, and therefore arthritis has been established for the purposes of this claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  This reference to X-ray confirmation is sufficient to conclude the Veteran has arthritis in this ankle.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  For these reasons, the Board assigns less probative weight to these opinions against his claim in assessing the etiology of his left ankle condition.  Consequently, service connection for left ankle arthritis is granted.


ORDER

Service connection for left ankle arthritis is granted.  



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


